 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES R. COOKS,                                   No. 2:17-cv-2309-MCE-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA STATE PRISON
      SOLANO, et al.,
15
                          Defendants.
16

17

18          Judgment was entered in this action on October 18, 2018. On November 5, 2018, plaintiff

19   filed a notice of appeal and on November 19, 2018, an application for leave to proceed in forma

20   pauperis on appeal. Rule 24(a) of the Federal Rules of Appellate Procedure provides that a party

21   to a district court action who desires to proceed in forma pauperis on appeal must file a motion in

22   the district court which:

23          (A) shows in the detail prescribed by Form 4 of the Appendix of Forms the party’s

24   inability to pay or to give security for fees and costs;

25          (B) claims an entitlement to redress; and

26          (C) states the issues that the party intends to present on appeal.

27   Fed. R. App. P. 24(a)(1). Plaintiff’s motion fails to satisfy all three of the requirements set forth

28   in Rule 24(a), and is therefore denied.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request to proceed in forma
 2   pauperis on appeal (ECF No. 17) is denied without prejudice. The Clerk of the Court is directed
 3   to serve a copy of this order on the United States Court of Appeals for the Ninth Circuit, and
 4   plaintiff is hereby informed that he may file a motion to proceed in forma pauperis in the United
 5   States Court of Appeals for the Ninth Circuit. See Fed. R. App. P. 24(a)(5).
 6   DATED: November 28, 2018.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
